Order entered July 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00456-CV

      VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
                    HOUSTON USA, L.L.C., Appellants

                                                 V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-08108

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated April 28, 2015, we

notified the official court reporter for the 191st Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Melba Wright o file, within TEN DAYS of the

date of this order, either (1) the reporter’s record; or (2) written verification that appellants have

not requested, paid for, or made payment arrangements for the record. We notify appellants that

if we receive verification that appellants have not requested, paid for, or made payment
arrangements for the reporter’s record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE